Citation Nr: 1707158	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  13-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left thumb disability.

2. Entitlement to service connection for a right hip disability, also claimed as arthritis due to hip injury.

3. Entitlement to service connection for cervical spine disability.

4. Entitlement to service connection for a thoracolumbar spine disability.

5. Entitlement to service connection for a right rib deformity.

6. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 through June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript is of record.

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran dislocated his left thumb after falling from a ladder during service; however, the medical evidence does not establish any current residuals from that injury.

2. The veteran has degenerative joint disease of the cervical spine, but this is not related to an in-service disease or injury, but more likely age-related.

3. The Veteran has degenerative joint disease of the thoracolumbar spine, but this is not related to an in-service disease or injury, but more likely age-related.

4. The Veteran's right rib deformity is not related to an in-service disease or injury.

5. The Veteran has no current diagnosis of a right shoulder condition. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left thumb disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

2. The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3. The criteria for entitlement to service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

4. The criteria for entitlement to service connection for a right rib deformity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5. The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by letters issued to the Veteran in October 2011 and July 2012 that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, VA examination reports, and VA medical addendum opinions.

The Board finds the March 2012 VA examination and August 2012 VA medical addendum opinion for the Veteran's left thumb, and the September 2012 VA examination and January 2013 VA medical addendum opinion evaluating all of the Veteran's disabilities, were provided by examiners with appropriate expertise who thoroughly reviewed the file.  These VA examinations and medical addendum opinions are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board in October 2016.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding his disabilities.  The Veteran had an opportunity to provide evidence in addition to his testimony as to why he should be service-connected for his left thumb, right shoulder, cervical spine, and thoracolumbar spine disabilities.  The Veteran did not indicate that there was outstanding medical evidence for VA to procure.  He was also explicitly informed that there were no current medical opinions linking the claimed conditions to his service and he was asked if any doctor had ever told him such a connection was possible.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2016 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims service connection for left thumb, cervical spine, thoracolumbar spine, and right shoulder disabilities.  Specifically, he asserts that his current disabilities arose from an in-service injury sustained while serving on active duty, when he fell from a ladder on to a steel deck in June 1955.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent and sufficient to establish a diagnosis of a condition when a lay person (1) is competent to identify the medical condition; (2) is reporting a contemporaneous medical diagnosis; or (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that the Veteran was admitted to the hospital in June 1955 after falling from a ladder and dislocating his thumb.  The Veteran's thumb required surgery to relocate, and he spent ten weeks in a cast.  As such, the Board finds an in-service injury is conceded.

The Veteran's service treatment records note that in May 1958, he sought treatment for a fracture in his right hand and pain in his right shoulder.  No notes on the Veteran's shoulder follow.  He did not seek follow-up treatment for his reported shoulder pain.

The record indicates the Veteran sought treatment for right shoulder, back, and neck pain beginning in 2011.  In a January 2011 VA treatment record, the Veteran reported a history of arthritis, but denied any history of low back pain.  At a follow up appointment for a complaint of hip pain in July 2011, the Veteran reported no history of back pain or trauma, and no neck, back, or other joint pain.

The Veteran's chiropractor opined in an October 2011 statement that "the accident described could have caused an underlying anomaly which has been recently aggravated by osteoarthritis and performing daily activities."  He further concluded "[f]or the most part this case has followed a usual pattern for this type and mechanism of injury.  The supporting tissues of the spine and shoulder have been traumatized."  He stated more broadly "[t]he common syndrome joint dysfunction, spasm, restriction, discomfort and pain are usually encountered.  Furthermore, the likelihood of future accelerated (age inconsistent) degenerative change in the involved joints and discs is certainly a significant one."

The Veteran did not complain of shoulder pain until December 2011.  X-rays taken at the time showed degenerative changes in both hips, severe degenerative changes in the cervical spine, and no fracture or other destructive change in the right shoulder.  The x-ray report also showed deformities of the posterolateral second through sixth ribs from prior trauma, which healed with a slight deformity from prior trauma.

In March 2012, the Veteran reported left thumb pain.  X-rays taken at the time showed degenerative changes predominantly in the interphalangeal joints; the Veteran was diagnosed with osteoarthritis.  In September 2012, the Veteran reported low back pain.  He was diagnosed with diffuse mild degenerative joint disease of the lumbar spine.

The Veteran was afforded a VA examination for his left thumb disability in March 2012.  The Veteran reported that he fell from a ladder in service and dislocated his thumb, which required surgery.  The Veteran denied any further problems with his thumb during or after service.  He further denied experiencing any thumb pain, decreased strength, or decreased range of motion at the time of the examination.  In August 2012, a medical addendum opinion was provided for the Veteran's left thumb disability.  The examiner opined it was less likely than not that the Veteran's current left thumb disability was etiologically linked to his in-service injury because "[t]he vets left thumb injury involved his metacarpalphalangeal (MCP) joint and the current radiographs demonstrate DJD in the interphalangeal joints."  The examiner concluded the Veteran's "current DJD changes of the left thumb interphalangeal joints are more likely secondary to expected aging process as commonly seen at this veteran's age group."

In September 2012, the Veteran was afforded a second VA examination to evaluate all of his claimed disabilities.  Because the medical addendum opinion for the Veteran's left thumb disability was so recent, the examiner incorporated it by reference, and found there were no residuals of his in-service left thumb injury.  The Veteran reported that he did not remember experiencing any back or shoulder pain in service or after his discharge, and reported not experiencing any back pain at the time of the exam.  He further reported that his neck pain had worsened over the last 20 years and his shoulder pain had gradually worsened during the last 20 to 30 years.  The Veteran reported having pain with breathing in chest and ribs following his fall in service.  However, he did not recall any rib conditions in or after service and had not seen any doctors for a rib condition.  He did report experiencing residual pain throughout the last 20 years.

In January 2013, a medical addendum opinion was provided.  The examiner opined that the Veteran's cervical spine disability was not related to service because there is no chronicity of his neck condition during or after service.  Further she opined "[i]t is not likely that undocumented neck condition is causally related in any way to his current neck condition" because "[a]ccording to a widely-utilized, literature-based medical reference source, the mild djd in the lower cervical spine is more likely related to the veteran's age of 75 years old."  Similarly, the examiner opined that the Veteran's thoracolumbar spine disability was less likely than not related to service because, pursuant to pertinent medical literature "the diffuse mild djd is more likely related to the veteran's age of 75 years old."  The examiner suggested that the Veteran did not have a current right shoulder disability, noting "[r]ight shoulder views showing no injury or destructive change."  She opined that any shoulder disability would not be related to service because, although the Veteran reported shoulder pain once in service, there was "no chronicity of right shoulder condition in the service" and further "[t]here [was] no chronicity of right shoulder condition since discharge in 1958."  Regarding the Veteran's right rib disability, the examiner noted that an x-ray report from December 2011 showed past trauma to the Veteran's ribs, which healed with a slight deformity.  However, the Veteran's service treatment records and post-service VA treatment records were silent for any complaints of rib pain or a rib condition.  The examiner opined it was unlikely he injured his ribs in an incident he described as a "trip backwards injuring his thumb."  

The Veteran appeared before the Board during a videoconference hearing held in October 2016.  During the hearing, he argued that he injured his left thumb, right hip, right shoulder, and back when he fell off a ladder on to a steel deck.  He contended that he was not aware of the severity of his conditions until later because of the painkillers he was prescribed, but as his conditions worsened he finally sought medical treatment.  The Veteran stated it was plausible he cracked his ribs during the fall.  He reported having no current issue with his left thumb, but believed his in-service injury contributed to the advanced deterioration of his left thumb, right hip, neck, back, ribs, and right shoulder.

After a full review of the record in connection with the applicable laws and regulations, the Board finds that the claims must be denied.

Initially, the record does not reflect that the Veteran has a current right shoulder disability.  Although the Veteran complained of right shoulder pain during service, there is no medical evidence that he was treated for a shoulder condition.  He did not seek any other treatment for shoulder pain until December 2011, where x-rays showed no injury or other destructive change in his right shoulder.  The Veteran has not been treated for or diagnosed with any injury or degenerative changes to his right shoulder.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for a right shoulder disability is denied.

The record does not reflect the Veteran was diagnosed with arthritis of the cervical spine until December 2011.  He was not diagnosed with arthritis of his left thumb or thoracolumbar spine until March 2012 and September 2012, respectively.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis of the left thumb, cervical spine, or thoracolumbar spine to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

A letter submitted by the Veteran's chiropractor dated October 2011 stated that the Veteran's in-service injury could have caused an underlying anomaly, which was aggravated by osteoarthritis.  However, the Board does not find this opinion to be of probative value because it does not specifically address the Veteran's disabilities.  As the statement of the chiropractor is expressed in the term of "could have" it is too speculative to establish a causal relationship, and the opinion is of no probative value.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  Further, the chiropractor noted that the "common syndrome of joint dysfunction, spasm, restriction, discomfort and pain are usually encountered" without stating whether the Veteran experienced any of these symptoms.  Further, the letter stated "the likelihood of future accelerated (age inconsistent) degenerative change in the involved joints and discs is certainly a significant one."  Again, the opinion did not state whether the Veteran actually had any accelerated, age inconsistent degenerative changes, but only that this was a likelihood of developing in the future, which is, again, completely speculative.

The Board finds the August 2012 and January 2013 VA examination addendum opinions to be of great probative value because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As noted above, after considering the Veteran's lay statements, his service treatment records, to include his in-service left thumb surgery and his May 1958 complaint of right shoulder pain, and all of the Veteran's post-service treatment records, the examiners found it was not likely that the Veteran's in-service injury led so his current disabilities.

Specifically, the August 2012 VA medical addendum opinion found no etiological link between the Veteran's in-service left thumb injury and his current left thumb arthritis because "[t]he vets left thumb injury involved his metacarpalphalangeal (MCP) joint and the current radiographs demonstrate DJD in the interphalangeal joints."  Further, the January 2013 VA examination addendum opinion opined it was not likely that the Veteran's undocumented conditions led to his current cervical spine and thoracolumbar spine disabilities because there was no chronicity of either condition.  Both examiners attributed the Veteran's left thumb, cervical spine, and thoracolumbar spine arthritis to his age.  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute the August 2012 and January 2013 VA opinions.

In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

VA treatment records from December 2011 show the Veteran's right ribs healed with a slight deformity due to trauma.  However, the Veteran's service treatment records, VA treatment records, and private medical records do not reflect he ever complained of rib pain or sought treatment for a rib condition.  The Veteran did not complain about pain in his upper ribs until his September 2012 VA examination.  The January 2013 VA examiner opined it was unlikely he injured his ribs in an incident he described as a "trip backwards injuring his thumb."  Finally, during his October 2016 Board hearing, the Veteran indicated it was plausible that he injured his ribs in the fall.  Again, this is totally speculative in nature, especially since more than 50 years have passed between service and the current claims.

While the Board recognizes the Veteran's assertions that his disabilities are related to service and is competent to testify as to events that occurred in military service, the Veteran is not competent to conclude that any condition he has now, more than 50 years later, is connected to his service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his disabilities.

Indeed, the first complaint of left thumb, ribs, cervical spine, or thoracolumbar spine pain after service was not until 2011, approximately 56 years after the Veteran's in-service injury.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober 230 F.3d 1330, 1333 (Fed. Cir. 2000).  He testified that while he had seen doctors over the years, he did not seek treatment for these specific conditions.  See Hearing Transcript at 9.  It is reasonable to assume that if he had, in fact, been suffering chronic musculoskeletal pain for many decades and he had the ability to seek medical treatment, he would have done so.  In specific regard to the Veteran's disabilities, continuity of symptomatology under 38 C.F.R. § 3.303(b) is not shown, as there is no competent or credible lay or medical evidence of post-service symptomatology.  

It must also be noted that the evidence of in-service back or neck symptoms is lacking.  While the Veteran states he was not "aware" of any back or neck issues at the time of the fall because of pain medications, the fact is he remained in service for three more years following the fall, yet never raised any back or neck complaints.  When directly asked if he had neck problems ever since service, he answered, "I think so," and "I don't know," although he later stated he had.  See Hearing Transcript.  When directly asked if he remembered how long he had had back symptoms, he stated "I don't know." 

The elements for service connection for the claimed left thumb, right rib disability, cervical spine, and thoracolumbar spine disabilities have not been met.  Accordingly, service connection for the claimed disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.



ORDER

Entitlement to service connection for a left thumb disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for a right rib deformity is denied.

Entitlement to service connection for a right shoulder disability is denied.


REMAND

The Veteran claims entitlement to service connection for a right hip disability, also claimed as arthritis due to a right hip injury.  Specifically, he claims he sustained an injury to his hip during the same in-service incident as the disabilities discussed above.

In May 2011, the Veteran reported pain in his hip that began approximately three months prior.  X-rays taken at the Center for Bone and Joint Disease in September 2011 show the Veteran had osteoarthritis of the right hip.  He was treated with injections.  VA treatment records from October 2011 report x-rays showed degenerative arthritis of the Veteran's hips; a MRI confirmed the diagnosis.

During his October 2016 Board hearing, the Veteran reported that he has since had his hip replcaced.

Since the Veteran claims his current hip condition was caused by an in-service incident or injury, a VA examination is necessary for the proper assessment of the claim on appeal.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all the Veteran's outpatient records from the VA Tampa and all associated clinics from November 2012 to the present.

2. Only AFTER obtaining the above identified records, to the extent they exist, then provide the Veteran's claim file to the January 2013 VA examiner or other qualified VA clinician.  The Veteran should be afforded a VA examination and the examiner is requested to provide the following information and opinions:

Whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed right hip disability was incurred in, as a result of, or otherwise etiologically related to the Veteran's active duty service.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


